DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species election in the reply filed on 11/18/2022 is acknowledged. Applicant’s species election is shown as follows.

    PNG
    media_image1.png
    177
    453
    media_image1.png
    Greyscale

Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Status
Claims 1-26 are pending. 
Claims 6-11 are withdrawn as being directed to a non-elected invention, the election having been made on 11/18/2022.
Claims 1-5 and 12-26 have been examined.

	Priority
This application has PRO 63/126,020 12/16/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5 and 12-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (WO 2020/118282 A1) and evidenced by Levellle (https://rarediseases.org/rare-diseases/amyotrophic-lateral-sclerosis/).

    PNG
    media_image2.png
    338
    553
    media_image2.png
    Greyscale
Claim 1 is drawn to A method for treating amyotrophic lateral sclerosis (ALS) in a subject in need thereof, the method comprising administering to said subject a pharmaceutically effective amount of a PKC activator. 
Kim et al. teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin to the subject (p2, 2nd last para; claims 8-9). Kim et al. show the bryostatin is bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator (p1, Background-para 1), reading on the elected species of PKC activator of bryostatin-1 in claims 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS in claim 2 as evidenced by Levellle (p1, Signs & Symptoms bridging to p2, para 1-2).
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p21, para 3).
In the alternative, Kim et al. teach bryostatin administered to the patient is about 1 ng/kg to 100 mg/kg, based on the weight of the patient. Alternatively, the amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach treatment time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize the dosage of bryostatin-1 because Kim et al. teach the dosage of bryostatin is preferably optimized between about 10 to 120 μg/m2 based on the surface area of a patient (p20, last para bridging to p21, para 1). The modification would have reasonable expectation of success according to Kim’s teaching of bryostatin’s preferred dosage between 10 and 120 μg/m2 based on body surface area of a patient. 

2.	Claims 24-26 are rejected under 35 U.S.C. 102/103 as obvious over Kim et al. (WO 2020/118282 A1) and evidenced by Levellle as applied to claims 1-5, 12-23 and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Kim et al. and evidenced by Levellle teach administration of 10 to 120 μg/m2 bryostatin-1 based on the surface area of a patient for a period of time as applied to claims 1-5 and 12-23 above.
Kim et al. and evidenced by Levellle do not teach dosage reduction of bryostatin-1 during the period of treatment.

    PNG
    media_image3.png
    312
    583
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    370
    534
    media_image4.png
    Greyscale
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 shown as follows (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks as follows (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of Kim’s bryostatin-1 (10 to 120 μg/m2) according to Blackhall et al., reading on the limitations in claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kim et al. and evidenced by Levellle) with Blackhall’s teachings of preventing of cytotoxicity associated with administered bryostatin-1 because (a) Kim et al. and evidenced by Levellle teach administration of bryostatin-1 (10 to 120 μg/m2) to treat one or more physical or mental symptoms of Amyotrophic Lateral Sclerosis including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1) and (b) Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). The combination would have reasonable expectation of success because both Kim et al. and Blackhall et al. teach the use of bryostatin-1 to treat a disease.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,825,229 B2 (the ‘229 patent) in view of Kim et al. (WO 2020/118282 A1).
Claim 1 of the ‘229 patent disclosed administration of an effective amount of bryostatin-1 to treat Alzheimer's Disease.
Claims 2-3 of the ‘229 patent disclosed administration of an effective amount of bryostatin-1 for enhancing cognitive ability for treated Alzheimer's patients.
Claims 1-3 of the ‘229 patent do not teach administration of bryostatin-1 to treat Amyotrophic Lateral Sclerosis.
Kim et al. teach bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator to treat Alzheimer's disease (p1, Background-para 1). Kim et al. further teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin-1 to the subject (p2, 2nd last para; claims 8-9).
Because both the ‘229 patent and Kim et al. teach administration of bryostatin-1 to treat a disease, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer an effective amount of bryostatin-1 to treat Alzheimer's disease and/or Amyotrophic Lateral Sclerosis. Thus, claims 1-3 of the ‘229 patent in view of Kim et al. is obvious to the instant claims 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS.
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p38, claim 32).
With respect to claims 14-23. Kim et al. teach the administered amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23. 

2. 	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,825,229 B2 (the ‘229 patent) in view of Kim et al. (WO 2020/118282 A1) as applied to claims 1-5, 12-23 and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Claims 1-3 of the ‘229 patent in view of Kim et al. teach administration of 10 to 120 μg/m2 bryostatin-1 based on the surface area of a patient to treat Amyotrophic Lateral Sclerosis as applied to claims 1-5 and 12-23.
Claims 1-3 of the ‘229 patent in view of Kim et al. do not teach an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of bryostatin-1 (10 to 120 μg/m2) as taught by Blackhall et al., reading on the limitations in the instant claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."

3.	Claims 1-5 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,977,377 B2 (the ‘377 patent) in view of Kim et al. (WO 2020/118282 A1).
Claim 1 of the ‘377 patent disclosed a method of administering a bryostatin compound to treat depression.
Claims 2-5 of the ‘377 patent disclosed the administered bryostatin is bryostatin-1.
Claims 1-5 of the ‘377 patent do not teach administration of bryostatin-1 to treat Amyotrophic Lateral Sclerosis.
Kim et al. teach bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator to treat Alzheimer's disease (p1, Background-para 1) and depression (p19, para 1; claim 21). Kim et al. further teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin-1 to the subject (p2, 2nd last para; claims 8-9).
Because both the ‘377 patent and Kim et al. teach administration of bryostatin-1 to treat a disease, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer an effective amount of bryostatin-1 to treat depression and/or Amyotrophic Lateral Sclerosis. Thus, claims 1-5 of the ‘377 patent in view of Kim et al. is obvious to the instant claim 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS.
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p38, claim 32).
With respect to claims 14-23. Kim et al. teach the administered amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23.

4. 	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,977,377 B2 (the ‘377 patent) in view of Kim et al. (WO 2020/118282 A1) as applied to claims 1-5, 12-23 and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Claims 1-5 of the ‘377 patent in view of Kim et al. do not teach an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of bryostatin-1 (10 to 120 μg/m2) as taught by Blackhall et al., reading on the limitations in the instant claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."
5.	Claims 1-5 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,703,812 B2 (the ‘812 patent) in view of Kim et al. (WO 2020/118282 A1).
Claim 1-4 of the ‘812 patent disclosed a PKC activator of bryostatin-1.
Claim 1-4 of the ‘812 patent did not teach administration of bryostatin-1 to treat Amyotrophic Lateral Sclerosis.
Similarly, Kim et al. teach bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator (p1, Background-para 1). Kim et al. further teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin-1 to the subject (p2, 2nd last para; claims 8-9).
Because both the ‘812 patent and Kim et al. teach administration of bryostatin-1 to treat a disease, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer an effective amount of bryostatin-1 to treat Alzheimer's disease and/or Amyotrophic Lateral Sclerosis. Thus, claims 1-4 of the ‘812 patent in view of Kim et al. is obvious to the instant claim 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS.
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p38, claim 32).
With respect to claims 14-23. Kim et al. teach the administered amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23.

6.	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,703,812 B2 (the ‘812 patent) in view of Kim et al. as applied to claims 1-5, 12-23 and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Claims 1-4 of the ‘812 patent in view of Kim et al. teach administration of 10 to 120 μg/m2 bryostatin-1 based on the surface area of a patient to treat Amyotrophic Lateral Sclerosis as applied to claims 1-5 and 12-23.
Claims 1-4 of the ‘812 patent in view of Kim et al. do not teach an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of bryostatin-1 (10 to 120 μg/m2) as taught by Blackhall et al., reading on the limitations in the instant claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."

7.	Claims 1-5 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 9,066,923 B2 (the ‘923 patent) in view of Kim et al. (WO 2020/118282 A1).
Claims 1 and 3-4 of the ‘923 patent disclosed administration of a composition comprising bryostatin-1 to treat neurodegeneration of Alzheimer's Disease.
Kim et al. teach bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator to treat Alzheimer's disease (p1, Background-para 1). Kim et al. further teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin-1 to the subject (p2, 2nd last para; claims 8-9).
Because both the ‘923 patent and Kim et al. teach administration of bryostatin-1 to treat a disease, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer an effective amount of bryostatin-1 to treat Alzheimer's disease and/or Amyotrophic Lateral Sclerosis. Thus, claims 1 and 3-4 of the ‘923 patent in view of Kim et al. is obvious to the instant claim 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS.
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p38, claim 32).
With respect to claims 14-23. Kim et al. teach the administered amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23.

8. 	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 9,066,923 B2 (the ‘923 patent) in view of Kim et al. (WO 2020/118282 A1) as applied to claims 1-5, 12-23 and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Claims 1 and 3-4 of the ‘923 patent in view of Kim et al. teach administration of 10 to 120 μg/m2 bryostatin-1 based on the surface area of a patient to treat Amyotrophic Lateral Sclerosis as applied to claims 1-5 and 12-23.
Claims 1 and 3-4 of the ‘923 patent in view of Kim et al. do not teach an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of bryostatin-1 (10 to 120 μg/m2) as taught by Blackhall et al., reading on the limitations in the instant claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."

9.	Claims 1-5 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 9,597,312 B2 (the ‘312 patent) in view of Kim et al. (WO 2020/118282 A1).
Claim 1 of the ‘312 patent disclosed administration of a PKC activator to treat a cognitive disorder.
Claim 2 of the ‘312 patent disclosed the PKC activator is a macrocyclic lactone.
Claim 3 of the ‘312 patent disclosed the macrocyclic lactone is bryostatin.
Claim 4 of the ‘312 patent disclosed the bryostatin is bryostatin-1.
Claim 7 of the ‘312 patent disclosed the treated cognitive disorder is depression anxiety and speech impediments.
Claims 1-4 and 7 of the ‘312 patent do not teach administration of bryostatin-1 to treat amyotrophic lateral sclerosis.
Kim et al. teach bryostatin-1 (p3, para 3; p21, para 3; claim 13) as a PKC activator (p1, Background-para 1). Kim et al. further teach a method of treating a subject suffering from Amyotrophic Lateral Sclerosis (ALS), comprising administering a therapeutically effective amount of a bryostatin-1 to the subject (p2, 2nd last para; claims 8-9).
Because both the ‘312 patent and Kim et al. teach administration of bryostatin-1 to treat a disease, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer an effective amount of bryostatin-1 to treat Alzheimer's disease and/or Amyotrophic Lateral Sclerosis. Thus, claims 1-4 and 7 of the ‘812 patent in view of Kim et al. is obvious to the instant claim 1 and 3-5.
With respect to claim 2, Kim et al. teach the treated symptoms of Amyotrophic Lateral Sclerosis comprising one or more physical or mental symptoms including blurred vision, difficulty walking, paresthesia/pain, muscle weakness, difficulty with coordination, spasticity, fatigue, loss of sensation, speech impediments as well as cognitive impairment, depression, anxiety, or mania of neurological related symptoms symptom (p19, para 1), reading on classical ALS.
With respect to claims 12-13, Kim et al. teach bryostatin is administered orally, intravenously or other routes (p38, claim 32).
With respect to claims 14-23. Kim et al. teach the administered amount of bryostatin is optimized between about 1 to about 200 μg/m2 based on the surface area of an average human. Preferably, the amount of bryostatin is about 10 to 120 μg/m2 body surface area (p20, last para bridging to p21, para 1). Kim et al. teach time of bryostatin-1 (bro-1) was continued for just more than 3 weeks (p29, para 2), reading on administering 10-50 μg/m2 weekly for at least 3 weeks in claims 14-23.

10.	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 9,597,312 B2 (the ‘312 patent) in view of Kim et al. (WO 2020/118282 A1) as applied to claims 1-5, 12-23, and further in view of Blackhall et al. (British Journal of Cancer (2001) 84(4), 465–469).
Claim 24 is drawn to compound is administered at an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Claims 1-4 and 7 of the ‘312 patent in view of Kim et al. teach administration of 10 to 120 μg/m2 bryostatin-1 based on the surface area of a patient to treat Amyotrophic Lateral Sclerosis as applied to claims 1-5 and 12-23.
Claims 1-4 and 7 of the ‘312 patent in view of Kim et al. do not teach an initial loading dose of about 15 micrograms per week for two consecutive weeks followed by about 12 micrograms on alternate weeks for a least four weeks.
Blackhall et al. teach intravenous infusions of 25 mg/m2 bryostatin-1 given once weekly and patients show cytotoxicity (Summary; p468, Table 3 shown as follows). Blackhall et al. suggest toxicity of bryostatin-1 (p468, Table 3) may be prevented by one-week delay treatment (e.g., drug holiday) or dose reduction (p467, col 1, Toxicity). Blackhall et al. show the treatment period of bryostatin-1 from 1 to 9 weeks (p467, Table 2). Because Blackhall et al. teach treatment of bryostatin-1 caused cytotoxicity, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to monitor bryostatin-1 treated Amyotrophic Lateral Sclerosis patients constantly (e.g., weekly) and to prevent bryostatin-1 associated toxicity by delaying or reducing the initial dosage of bryostatin-1 (10 to 120 μg/m2) as taught by Blackhall et al., reading on the limitations in the instant claims 24-26. See MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)."
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-December-2022




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658